EXHIBIT 10.1

AMENDMENT NO. 6 TO
THIRD AMENDED AND RESTATED
LOAN FUNDING AND SERVICING AGREEMENT
(ACS Funding Trust I)

THIS AMENDMENT NO. 6 TO THIRD AMENDED AND RESTATED LOAN FUNDING AND SERVICING
AGREEMENT

, dated as of September 8, 2008 (this "Amendment"), is entered into by and among
ACS FUNDING TRUST I, as the borrower (in such capacity, the "Borrower"),
AMERICAN CAPITAL, LTD. (f/k/a American Capital Strategies, Ltd.), as the
servicer (in such capacity, the "Servicer"), VARIABLE FUNDING CAPITAL COMPANY
LLC, as a conduit lender (in such capacity, a "Conduit Lender"), WACHOVIA
CAPITAL MARKETS, LLC, as the deal agent (in such capacity, the "Deal Agent") and
a lender agent (in such capacity, a "Lender Agent"), WACHOVIA BANK, NATIONAL
ASSOCIATION, as the swingline lender (in such capacity, the "Swingline Lender")
and as an institutional lender (in such capacity, an "Institutional Lender"), JS
SILOED TRUST, as a conduit lender (in such capacity, a "Conduit Lender"),
JPMORGAN CHASE BANK, N.A., as an institutional lender (in such capacity, an
"Institutional Lender") and as a lender agent (in such capacity, a "Lender
Agent"), CITIGROUP GLOBAL MARKETS REALTY CORP., as an institutional lender (in
such capacity, an "Institutional Lender"), CITIBANK N.A., LONDON BRANCH, as an
institutional lender (in such capacity, an "Institutional Lender"), BRYANT PARK
FUNDING LLC, as a conduit lender (in such capacity, a "Conduit Lender"), HSBC
SECURITIES (USA) INC., as a lender agent (in such capacity, a "Lender Agent"),
HSBC BANK USA, NATIONAL ASSOCIATION, as an institutional lender (in such
capacity, an "Institutional Lender"), ALPINE SECURITIZATION CORP., as a conduit
lender (in such capacity, a "Conduit Lender"), CREDIT SUISSE, NEW YORK BRANCH,
as an institutional lender (in such capacity, an "Institutional Lender") and as
a lender agent (in such capacity, a "Lender Agent"), WACHOVIA BANK, N. A.,
LONDON BRANCH, as the alternative currency swingline lender (in such capacity,
the "Alternative Currency Swingline Lender"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the backup servicer (in such capacity, the "Backup Servicer")
and as the collateral custodian (in such capacity, the "Collateral Custodian").
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Agreement (as defined below)



R E C I T A L S

WHEREAS

, the parties hereto are parties to that certain Third Amended and Restated Loan
Funding and Servicing Agreement, dated as of September 23, 2005 (as amended by
Amendment No.1, dated as of November 30, 2005, Amendment No. 2, dated as of
August 7, 2006, Amendment No. 3, dated as of October 5, 2006, Amendment No. 4,
dated as of August 24, 2007, and Amendment No. 5, dated as of October 4, 2007,
the "Agreement");



WHEREAS

, the parties hereto desire to acknowledge that WACHOVIA BANK, N.A., LONDON
BRANCH, as the alternative currency swingline lender (in such capacity, the
"Alternative Currency Swingline Lender") is a non-renewing Lender under this
Agreement, and hereby release WACHOVIA BANK, N.A., LONDON BRANCH from its
obligations as the Alternative Currency Swingline Lender;



WHEREAS

, the parties hereto desire to acknowledge that JS SILOED TRUST, as a conduit
lender (in such capacity, a "Conduit Lender"), and JPMORGAN CHASE BANK, N.A., as
an institutional lender (in such capacity, an "Institutional Lender") and as a
lender agent (in such capacity, a "Lender Agent"), are non-renewing Lenders
under this Agreement, and hereby release JS SILOED TRUST from its obligations as
a Conduit Lender and JPMORGAN CHASE BANK, N.A. from its obligations as an
Institutional Lender and as a Lender Agent;



WHEREAS

, the parties hereto desire to acknowledge that BRYANT PARK FUNDING LLC, as a
conduit lender (in such capacity, a "Conduit Lender"), HSBC SECURITIES (USA)
INC., and as a lender agent (in such capacity, a "Lender Agent") and HSBC BANK
USA, NATIONAL ASSOCIATION, as an institutional lender (in such capacity, an
"Institutional Lender"), are non-renewing Lenders under this Agreement, and
hereby release BRYANT PARK FUNDING LLC from its obligations as a Conduit Lender,
HSBC SECURITIES (USA) INC. from its obligations as a Lender Agent and HSBC BANK
USA, NATIONAL ASSOCIATION from its obligations as an Institutional Lender;



WHEREAS

, the parties hereto desire to acknowledge that ALPINE SECURITIZATION CORP., as
a conduit lender (in such capacity, a "Conduit Lender"), and CREDIT SUISSE, NEW
YORK BRANCH, as an institutional lender (in such capacity, an "Institutional
Lender") and as a lender agent (in such capacity, a "Lender Agent"), are
non-renewing Lenders under this Agreement, and hereby release ALPINE
SECURITIZATION CORP. from its obligations as a Conduit Lender and CREDIT SUISSE,
NEW YORK BRANCH from its obligations as an Institutional Lender and as a Lender
Agent;



WHEREAS

, the parties hereto desire to acknowledge that CITIGROUP GLOBAL MARKETS REALTY
CORP., as an institutional lender (in such capacity, an "Institutional Lender")
and CITIBANK N.A., LONDON BRANCH, as an institutional lender (in such capacity,
an "Institutional Lender"), are non-renewing Lenders under this Agreement, and
hereby release CITIGROUP GLOBAL MARKETS REALTY CORP. and CITIBANK N.A., LONDON
BRANCH from their obligations as Institutional Lenders;



WHEREAS

, the parties hereto desire to acknowledge that CHARTA LLC became a party to the
Agreement as a conduit lender (in such capacity, a "Conduit Lender"), CITICORP
NORTH AMERICA, INC. became a party to the Agreement as a lender agent (in such
capacity, a "Lender Agent") and CITIBANK, N.A. became a party to the Agreement
as an institutional lender (in such capacity, an "Institutional Lender"), and
that CHARTA, LLC hereby assumes its obligations as a Conduit Lender, CITICORP
NORTH AMERICA, INC. hereby assumes its obligations as a Lender Agent and
CITIBANK, N.A. hereby assumes its obligations as an Institutional Lender;



WHEREAS

, the parties hereto desire to further amend the Agreement in certain respects
as provided herein, pursuant to and in accordance with Section 12.1(a) of the
Agreement; and



WHEREAS

, the parties hereto have attached as Exhibit A a conformed copy of the Third
Amended and Restated Loan Funding and Servicing Agreement that incorporates
Amendment No. 1, dated as of November 30, 2005, Amendment No. 2, dated as of
August 7, 2006, Amendment No. 3, dated as of October 5, 2006, Amendment No. 4,
dated as of August 24, 2007, Amendment No. 5, dated as of October 4, 2007, and
this Amendment.



NOW, THEREFORE

, based upon the above Recitals, the mutual premises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:



SECTION 1. AMENDMENTS

.



The Loan Funding and Servicing Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the bold and double-underlined text (indicated
textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Loan Funding and
Servicing Agreement attached as Exhibit A hereto.

Section 2. JS SILOED TRUST COMMITMENT TERMINATION

.



Each of the parties hereto hereby acknowledge and agree that, from and after the
date hereof, JS Siloed Trust, Jupiter Securitization Company, LLC (or any
successor thereto including any assignee or Conduit Assignee thereof pursuant to
the terms of the Agreement) in its capacity as the JS Siloed Trust Conduit
Lender and JPMorgan Chase Bank, N.A. shall no longer be a Conduit Lender, Lender
Agent or Institutional Lender, as applicable, under the Agreement and shall have
no further obligations under the Agreement; provided, however, that each of the
parties hereto hereby acknowledge and agree that any provision in the Agreement
or any other Transaction Document that by its terms is expressly stated to
survive the removal or termination of a Conduit Lender, Lender Agent or
Institutional Lender shall so survive the removal and termination of JS Siloed
Trust, Jupiter Securitization Company, LLC (or any successor thereto) and
JPMorgan Chase Bank, N.A. as a Conduit Lender, Lender Agent or Institutional
Lender, as applicable. Each of JS Siloed Trust, Jupiter Securitization Company,
LLC (or any successor thereto) and JPMorgan Chase Bank, N.A. hereby acknowledges
receipt of all amounts owed to it under the Agreement or any other Transaction
Document.

Section 3. BRYANT PARK COMMITMENT TERMINATION

.



Each of the parties hereto hereby acknowledge and agree that, from and after the
date hereof, Bryant Park Funding LLC, HSBC Securities (USA) Inc. and HSBC Bank
USA, National Association shall no longer be a Conduit Lender, Lender Agent or
Institutional Lender, as applicable, under the Agreement and shall have no
further obligations under the Agreement; provided, however, that each of the
parties hereto hereby acknowledge and agree that any provision in the Agreement
or any other Transaction Document that by its terms is expressly stated to
survive the removal or termination of a Conduit Lender, Lender Agent or
Institutional Lender shall so survive the removal and termination of Bryant Park
Funding LLC, HSBC Securities (USA) Inc. and HSBC Bank USA, National Association
as a Conduit Lender, Lender Agent or Institutional Lender, as applicable. Each
of Bryant Park Funding LLC, HSBC Securities (USA) Inc. and HSBC Bank USA,
National Association hereby acknowledges receipt of all amounts owed to it under
the Agreement or any other Transaction Document.

Section 4. ALPINE COMMITMENT TERMINATION

.



Each of the parties hereto hereby acknowledge and agree that, from and after the
date hereof, Alpine Securitization Corp. and Credit Suisse, New York Branch
shall no longer be a Conduit Lender, Lender Agent or Institutional Lender, as
applicable, under the Agreement and shall have no further obligations under the
Agreement; provided, however, that each of the parties hereto hereby acknowledge
and agree that any provision in the Agreement or any other Transaction Document
that by its terms is expressly stated to survive the removal or termination of a
Conduit Lender, Lender Agent or Institutional Lender shall so survive the
removal and termination of Alpine Securitization Corp. and Credit Suisse, New
York Branch as a Conduit Lender, Lender Agent or Institutional Lender, as
applicable. Each of Alpine Securitization Corp. and Credit Suisse, New York
Branch hereby acknowledges receipt of all amounts owed to it under the Agreement
or any other Transaction Document.

SECTION 5. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED

.



Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. After this Amendment becomes effective, all
references to the Agreement, and corresponding references thereto or therein
such as "Loan Funding and Servicing Agreement," "hereof," "herein," or words of
similar effect referring to the Agreement shall be deemed to mean the Agreement
as amended hereby. This Amendment shall not constitute a novation of the
Agreement, but shall constitute an amendment and waiver thereof. This Amendment
shall not be deemed to expressly or impliedly waive, amend or supplement any
provision of the Agreement other than as expressly set forth herein.

SECTION 6. REPRESENTATIONS

.



Each of the Originator, the Servicer and the Borrower, severally for itself
only, represents and warrants as of the date of this Amendment as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(b) the execution, delivery and performance by it of this Amendment and the
Agreement as amended hereby are within its powers, have been duly authorized,
and do not contravene (i) its charter, by-laws, or other organizational
documents, or (ii) any Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment and the Agreement as amended hereby by or against it;

(d) this Amendment has been duly executed and delivered by it;

(e) each of this Amendment and the Agreement as amended hereby constitutes its
legal, valid and binding obligation enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally or by general principles of equity;

(f) there is no default under the Agreement that has occurred or is continuing
that could reasonably be expected to have a material adverse effect on the
Lenders; and

(g) there is no Termination Event, Unmatured Termination Event, or Servicer
Termination Event.

SECTION 7. CONDITIONS TO EFFECTIVENESS

.



The effectiveness of this Amendment is conditioned upon (i) payment of the
outstanding fees and disbursements of the Lenders; (ii) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the Deal Agent
and the Lenders; (iii) payment of the Facility Fee, the Program Fee and the
Renewal Fee (each as defined in the Fee Letter) to the Deal Agent; and (iv)
delivery of executed signature pages by all parties hereto to the Deal Agent.

Section 8. ACKNOWLEDGEMENT

.



The Borrower acknowledges that it shall be obligated to pay, on the date first
above written, to any non-renewing Lender the principal sum due to such
non-renewing Lender under such non-renewing Lender's Structured Notes or, if
less, the unpaid principal amount of the Advances made by such non-renewing
Lender to the Borrower pursuant to the Agreement. The Borrower also acknowledges
that it shall be obligated to pay, on the Sixth Amendment Effective Date, to any
non-renewing Lender all accrued and unpaid Interest, as well as any accrued and
unpaid Program Fee and any accrued and unpaid Facility Fee, that is due as of
the date first above written. The Borrower also acknowledges that it shall be
obligated to pay any incremental carrying costs that any non-renewing Lender
incurs from the date first above written through the Sixth Amendment Effective
Date.

SECTION 9. MISCELLANEOUS

.



(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment and the Agreement represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements between the parties. There are no unwritten oral
agreements between the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OF
LAW PROVISIONS SET FORTH IN THE LOAN FUNDING AND SERVICING AGREEMENT AND SHALL
BE SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS SET FORTH IN THE
LOAN FUNDING AND SERVICING AGREEMENT.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.



   

ACS FUNDING TRUST I

, as Borrower



 

By: /s/ Malon Wilkus
Name: Malon Wilkus
Title: Beneficiary Trustee

               

AMERICAN CAPITAL, LTD

., as Servicer



By: /s/ Samuel A. Flax
Name: Samuel A. Flax
Title: Executive Vice President and General Counsel

     





 

   

VARIABLE FUNDING CAPITAL COMPANY LLC

, as a Conduit Lender



By: Wachovia Capital Markets, LLC, as attorney-in-fact


By: /s/ Douglas R. Wilson, Sr.
Name: Douglas R. Wilson, Sr.
Title: Director

               

WACHOVIA CAPITAL MARKETS, LLC

, as the Deal Agent and as a Lender Agent


By: /s/ Raj Shah
Name: Raj Shah
Title: Managing Director                

WACHOVIA BANK, NATIONAL ASSOCIATION

, as the Swingline Lender and as an Institutional Lender


By: /s/ Mike Romanzo
Name: Mike Romanzo
Title: Director



 

   

JS SILOED TRUST,

as a Conduit Lender



By: JPMorgan Chase Bank, N.A., as Administrative Trustee

 

By: /s/ Corina Mills
Name: Corina Mills
Title: Vice President

           



 

 

 

JPMORGAN CHASE BANK

, N.A., as an Institutional Lender and as a Lender Agent


By: /s/ Richard J. Poworoznek
Name: Richard J. Poworoznek
Title: Executive Director

 

 

 

 

 

 

 

CITIGROUP GLOBAL MARKETS REALTY CORP.

, as an Institutional Lender


By: /s/ Gerald Keefe
Name: Gerald Keefe
Title: Authorized Signatory            



 

 

 

CITIBANK N.A., LONDON BRANCH,

as an Institutional Lender



 

By: /s/ Ruiynton Dinshaw
Name: Ruiynton Dinshaw
Title: Authorized Signatory

 

 

 

 

CHARTA, LLC,

as a Conduit Lender



By: Citicorp North America, Inc., as

Attorney-in-Fact

By: /s/ Gerald Keefe
Name: Gerald Keefe
Title: Authorized Signatory

           



 

 

 

CITICORP NORTH AMERICA, INC.,

as a Lender Agent





By: /s/ Gerald Keefe
Name: Gerald Keefe
Title: Authorized Signatory

           



 

 

 

CITIBANK, N.A.,

as an Institutional Lender



 

By: /s/ Gerald Keefe
Name: Gerald Keefe
Title: Authorized Signatory

 

 

 

 

BRYANT PARK FUNDING LLC,

as a Conduit Lender



 

By: /s/ David V. DeAngelis
Name: David V. DeAngelis
Title: Vice President

           



 

 

 

HSBC SECURITIES (USA) INC.,

as a Lender Agent





By: /s/ Laurie Lawler
Name: Laurie Lawler
Title: Vice President

           



 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as an Institutional Lender



 

By: /s/ Robert V. Masi
Name: Robert V. Masi
Title: Senior Vice President

 

 

 

 

 

ALPINE SECURITIZATION CORP

., as a Conduit Lender



By: Credit Suisse, New York Branch as Attorney-in-Fact

By: /s/ Josh Borg
Name: Josh Borg
Title: Director

 

By: /s/ Mark Golombeck
Name: Mark Golombeck
Title: Director

           



 

 

 

 

CREDIT SUISSE, NEW YORK BRANCH,

as an Institutional Lender and as a Lender Agent





By: /s/ Josh Borg
Name: Josh Borg
Title: Director

 

By: /s/ Mark Golombeck
Name: Mark Golombeck
Title: Director

 

 

 

 

THREE PILLARS FUNDING LLC

, as a Conduit Lender



 

By: /s/ Doris J. Heam
Name: Doris J. Heam
Title: Vice President

           



 

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as a Lender Agent





By: /s/ Joeseph R. Franke
Name: Joeseph R. Franke
Title: Director

           



 

 

 

 

SUNTRUST BANK,

as an Institutional Lender





By: /s/ Robert S. Ashcom
Name: Robert S. Ashcom
Title: Director

 

 

 

 

WACHOVIA BANK, N.A., LONDON BRANCH,

as the Alternative Currency Swingline Lender





By: /s/ Mike Romanzo
Name: Mike Romanzo
Title: Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

, as the Backup Servicer and as the Collateral Custodian





By: /s/ Jennifer C. Davis
Name: Jennifer C. Davis
Title: Vice President

Exhibit A

CONFORMED COPY OF THE THIRD AMENDED AND RESTATED

LOAN FUNDING AND SERVICING AGREEMENT



 

 